Fourth Court of Appeals
                                     San Antonio, Texas
                                          October 15, 2018

                                        No. 04-18-00669-CV

                                       Sandra Ann ZARATE,
                                             Appellant

                                                  v.

                                       Sergio Rene ZARATE,
                                              Appellee

                 From the 365th Judicial District Court, Maverick County, Texas
                            Trial Court No. 04-10-20415-MCVAJA
                       Honorable Amado J. Abascal, III, Judge Presiding


                                           ORDER
        The court reporter has filed a notice of late record stating appellant has not requested and
arranged to pay for the reporter’s record. See TEX. R. APP. P. 34.6(b)(1) (“At or before the time
for perfecting the appeal, the appellant must request in writing that the official reporter prepare
the reporter’s record.”); id. R. 35.3(b)(2), (3) (providing the court reporter is not required to file a
reporter’s record unless the appellant has requested the reporter’s record and “the party
responsible for paying for the preparation of the reporter’s record has paid the reporter’s fee, or
has made satisfactory arrangements with the reporter to pay the fee, or is entitled to appeal
without paying the fee.”).

        We order appellant to provide written proof to this court by October 25, 2018 that (1) the
reporter’s record has been properly requested, and (2) either paid or arranged to pay the
reporter’s fee or is entitled to the record without prepayment of the reporter’s fee. See TEX. R.
APP. P. 20.1, 34.6(b)(1), 35.3(b). If appellant fails to provide such proof by the date ordered,
appellant’s brief will be due thirty days after the clerk’s record is filed, and the court will only
consider those issues or points raised in appellant’s brief that do not require a reporter’s record
for a decision. See TEX. R. APP. P. 37.3(c).


                                                        _________________________________
                                                        Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court